NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CLINTON RODRIGUEZ,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-95
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Clinton Rodriguez, pro se.


PER CURIAM.

             Affirmed. See Allen v. State, 599 So. 2d 996 (Fla. 1992); Campbell v.

State, 884 So. 2d 190 (Fla. 2d DCA 2004); Lett v. State, 805 So. 2d 950 (Fla. 2d DCA

2001) (en banc).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.